Citation Nr: 0940117	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty for training from June 
24, 1969 to November 23 1969.  He apparently had other prior 
service of 2 months and 27 days, which was not active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the 
appellant's claim of eligibility for nonservice-connected 
disability pension benefits.


FINDING OF FACT

The appellant did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.

The VA General Counsel, however, has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2- 
2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Manning 
v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.)  As the Board will discuss in the 
following decision, an award of nonservice-connected pension 
benefits is not warranted in this case as a matter of law.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As 
such, any further discussion of the VCAA with respect to the 
veteran's nonservice-connected pension claim in the present 
case is not necessary, as there is no evidence that VA could 
suggest for the appellant to submit that would result in an 
award of the benefit being sought.

The appellant contends that he is entitled to VA disability 
pension benefits due to his service.  In essence, he contends 
that the level of service he had, regardless of whether it 
was active or active duty for training, should entitle him to 
nonservice connected pension benefits.  He and his 
representative offered testimony and argument to this effect 
at his August 2008 personal hearing before the undersigned 
Veterans Law Judge.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (2008).

One prerequisite to such entitlement is that the veteran must 
have had qualifying active service during a recognized period 
of war.  38 C.F.R. § 3.3(a)(3) (2009).  For veterans who 
served on active duty in the Republic of Vietnam, recognized 
service during the Vietnam Era (War) extends from a period 
beginning on February 28, 1961 and ending on May 7, 1975.  
For veterans who did not serve in the Republic of Vietnam, 
recognized service during the Vietnam Era (War) extends from 
a period beginning on August 5, 1964 and ending on May 7, 
1975. 38 C.F.R. § 3.2(f) (2009).

According to the appellant's DD 214, he had active duty for 
training service from July 24, 1969, to November 23, 1969.  
This statement also showed prior "other" service of 2 
months and 27 days.  A request for information was made to 
the National Personnel Records Center (NPRC), in an attempt 
to verify whether the appellant had 90 days or more of 
creditable active service including at least a day of wartime 
service.  In response, the NPRC indicated that the appellant 
had no active duty, other than for training, from July 24th 
1969 to November 23, 1969, and that all other service was 
Army reserve during Vietnam.

Therefore, as a matter of law and regulation, with no period 
of qualifying active service, the appellant is not eligible 
to receive a VA nonservice-connected pension, and his appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994).  The Board is prohibited from granting benefits 
that are not authorized by law, regulation, precedent 
decision of VA General Counsel, or instruction from the 
Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  As 
there is no authorization under law or regulation to grant 
the benefit being sought by the appellant, his claim must be 
denied.





ORDER

Eligibility for receipt of nonservice-connected pension 
benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


